Exhibit 10.1

     AVON PRODUCTS, INC.
2000 STOCK INCENTIVE PLAN

Article I. STOCK OPTION AGREEMENT

          1. Grant of Option.  Pursuant to the provisions of its 2000 Stock
Incentive Plan (the “Plan”), Avon Products, Inc. (the “Company”) has granted to
you (the “Optionee”) the right and option to purchase from the Company shares of
Common Stock of the Company (the “Option”) at a fixed price (“Grant Price”) per
share (the “Option”). All capitalized terms used herein shall have the meaning
set forth in the Plan, unless the context requires a different meaning.

          2. Exercise of Option.

>      (a) This Option shall be exercisable in the installments outlined in your
> grant notification. The entire option grant is fully exercisable after the
> final vesting date. To the extent that any of the installments is not
> exercised when it becomes exercisable, it shall not expire, but shall continue
> to be exercisable at any time thereafter until this Option shall terminate,
> expire or be surrendered. An exercise shall be for whole shares only.
> 
>      (b) In accordance with the Plan, all shares covered by this Option shall
> become immediately fully exercisable as of the date of any “Change in
> Control."
> 
>      (c) Shares may be purchased through Smith Barney: (i) on-line, (ii) via
> the telephone or (iii) through a broker. The Optionee shall designate one, or
> a combination, of the following methods of purchase:
> 
> >      (i) tender to Smith Barney of a check for the full grant price of the
> > shares with respect to which such Option or portion thereof is exercised, or
> > 
> >      (ii) by delivery to Smith Barney of a number of shares of Stock which
> > have been owned by the holder for at least six (6) months prior to the date
> > of exercise having an aggregate Fair Market Value of not less than the
> > product of the Grant Price multiplied by the number of shares the
> > Participant intends to purchase upon exercise of the Option on the date of
> > delivery, or
> > 
> >      (iii) instructions to Smith Barney that all shares of Stock acquired as
> > a result of the option exercise be immediately sold and that Smith Barney
> > deliver the full exercise price to the Company, together with any tax
> > withholdings, whereupon the net cash proceeds shall be forwarded to the
> > Optionee. The Company may establish special terms and conditions for this
> > “cashless” exercise, and at any time may terminate availability of this form
> > of purchase.

           3. Expiration of Option.  The Option shall expire or terminate and
may not be exercised to any extent by the Optionee as of the first to occur of
the following events:

>      (a) The tenth anniversary of the Grant Date, or such earlier time as the
> Company may determine is necessary or appropriate in light of applicable laws;
> or
> 
>      (b) The second anniversary of the date of the Optionee’s Termination of
> Employment by reason of death; or

39



--------------------------------------------------------------------------------



AVON PRODUCTS, INC.

>      (c) The date of the Optionee’s Termination of Employment for Cause (as
> defined below); or
> 
>      (d) The date that is ninety days after Termination of Employment of the
> Optionee for a reason other than for Cause, death, Permanent Disability or
> Retirement; or
> 
>      (e) The Optionee’s violation of any non-disclosure or non-compete
> covenant applicable to the Optionee as set forth in his or her severance
> agreement, employment contract or any Company policy, regardless of whether or
> not the Optionee has terminated employment due to Permanent Disability or
> Retirement; or
> 
>      (f) In the absence of any applicable non-compete covenant in his or her
> severance agreement, employment contract or any Company policy and regardless
> of whether or not the Optionee has terminated employment due to Permanent
> Disability or Retirement, the date on which the Optionee: (i) is, or was,
> employed by or (ii) began to act as a consultant to or to render services to
> or to otherwise facilitate the business of Amway Corporation, Mary Kay
> Cosmetics, Inc., Sara Lee Corporation, Revlon, Tupperware, Unilever, Cosmair,
> L’Oreal, Estee Lauder, Proctor & Gamble, Benckiser, Gryphon, or any of their
> affiliates.

          In the event of Termination of Employment because of death, the entire
Option shall immediately become exercisable as to all shares, notwithstanding
Section 2(a) of this agreement. In the event of Termination of Employment
because of Permanent Disability or Retirement, the Option shall continue to vest
according to the schedule set forth in the grant notification referred to in
Section 2(a) of this Agreement and be exercisable through the tenth anniversary
of the Grant Date. “Retirement” shall mean termination of the Optionee’s
employment with the Company or a Subsidiary on or after (i) the Optionee’s 65th
birthday, (ii) the Optionee’s 55th birthday if the Optionee has completed at
least 15 years or service, or (iii) the earliest date the Optionee’s age and
years of service add up to 85 or more. “Permanent Disability” shall have the
same meaning as that provided by the Company’s Long Term Disability Plan,
regardless of whether or not the Optionee is covered by such plan.

          “Cause” shall have the same meaning as that provided by the Company’s
Severance Pay Plan applicable to the Optionee. In addition, termination for
cause shall include any termination due to acts of dishonesty or gross
misconduct on the part of the Optionee which result, or are intended to result,
in damage to the Company’s business or reputation.

           4. Tax Withholding.  No delivery of shares may be made to the
Optionee until the Company has received all amounts required for federal, state
or local tax withholding. The method of withholding shall be subject to such
rules as the Company may adopt from time to time. It is recognized by both
parties that, based on current laws, the difference between the Fair Market
Value of the shares purchased by an option exercise and the grant price of such
shares generally will constitute ordinary taxable income for U.S. federal income
and social security tax purposes and for most state and local income tax
purposes.

          5. Notice.  Any notices required to be given hereunder to the Company
shall be addressed to the Secretary or Assistant Secretary of the Company at the
Company’s headquarters offices in New York City, New York. Any notice required
to be given hereunder to the Optionee shall be addressed to the Optionee at his
or her current address shown on the Company’s records. Notice shall be sent by
mail, express delivery or, if practical, by electronic delivery or hand
delivery.

          6. No Acquired Rights. The award of this stock option does not entitle
Optionee to any benefit other than that specifically granted under

40



--------------------------------------------------------------------------------



AVON PRODUCTS, INC.

the Plan, nor to any future awards or other benefits under the Plan or any
similar plan. Any benefits granted under the Plan are not part of Optionee’s
ordinary compensation, and shall not be considered as part of such compensation
in the event of severance, redundancy or resignation. Optionee understands and
accepts that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan, and/or Optionee’s participation therein, at any time, at the
Company’s sole discretion and without notice.

          7. Other Provisions. The provisions set forth in the Plan relating to
stock options are specifically incorporated by reference in this Agreement,
including, but not limited, to those provisions of Section 5 pertaining to the
following matters:

> > a. Changes in Capitalization; Merger; Liquidation
> > b. Right to Terminate Employment
> > c. Non-alienation of Benefits
> > d. Choice of Law

          IN WITNESS WHEREOF, the Company, by its duly authorized officer, and
the Grantee have executed this agreement as of the date of grant.

AVON PRODUCTS, INC.     /s/ Andrea Jung Andrea Jung Chief Executive Officer

> > > >  

41



--------------------------------------------------------------------------------